Citation Nr: 1218990	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-41 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for a facial skin condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel









INTRODUCTION

The Veteran, who is the appellant, had active service from May 1984 to October 1984 and from June 1985 to October 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In April 2007, the Veteran had a hearing before the Board on the claim of service connection for a facial skin condition.  While on appeal in a rating decision in April 2009, the RO granted service connection for a facial skin condition and assigned a noncompensable rating.  The Veteran disagreed with the assigned rating and requested a hearing. 

In April 2012, the Veteran was scheduled to appear at a hearing before the Board in New Orleans.  In March 2012, the Veteran requested that his hearing be rescheduled as he had moved to Alabama and New Orleans was 400 miles away.  

The Board finds that the Veteran has shown good cause for rescheduling his hearing and his motion to reschedule is granted under 38 C.F.R. § 20.704. 










Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the Montgomery, Alabama VA Regional Office. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


